Citation Nr: 1419900	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain with narrowing at L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension, claimed as secondary to lumbosacral strain.  

3.  Entitlement to service connection for acute pancreatitis, claimed as secondary to lumbosacral strain.

4.  Entitlement to service connection for chronic constipation, claimed as secondary to lumbosacral strain.

5.  Entitlement to service connection for a stomach disability, claimed as pain and swelling, as secondary to lumbosacral strain.

6.  Entitlement to service connection for loss of grip strength, claimed as secondary to lumbosacral strain.

7.  Entitlement to service connection for general arthritis, claimed as secondary to lumbosacral strain.

8.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had service from August 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and a witness testified before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his lumbosacral strain.  At his January 2013 hearing, he testified that the disability had worsened since his most recent VA examination, which was conducted in 2009.  Based on his general assertion of worsening, as well as his testimony regarding his symptoms that demonstrate a different level of disability since the last examination, the Board concludes that an examination is warranted to determine the current level of disability.

The Veteran also seeks service connection for various disabilities on a secondary basis.  During his January 2013 hearing, he testified to his belief that these disabilities are related either to his service-connected lumbosacral strain or to medications used to treat that disability.  He should be afforded examinations to determine whether the claimed hypertension, pancreatitis, constipation, stomach disability, loss of grip strength, or general arthritis are related to the service-connected back disability.

The Board further notes that, during his hearing, the Veteran testified that he was in receipt of supplemental security income from the Social Security Administration (SSA).  As his date of birth is February 1952, his age at the time of his hearing was 59.  It appears, then, that the grant of SSA benefits may have been based at least in part on disability.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Upon completion of the development described above, schedule the Veteran for a VA examination or examinations to determine the severity of his service-connected low back disability, and to determine whether hypertension, pancreatitis, constipation, a stomach disability, loss of grip strength, or general arthritis are related to the service-connected back disability.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Low Back Disability
The examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether 
there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.

The examiner should describe any neurological findings associated with the Veteran's low back disability.  The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's low back disability.

Secondary Disabilities
The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed hypertension, pancreatitis, constipation, stomach disability, loss of grip strength, or general arthritis is related to any disease or injury in service.  

Alternatively, the examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed hypertension, pancreatitis, constipation, stomach disability, loss of grip strength, or general arthritis is related to the Veteran's service-connected lumbosacral strain or the medication used to treat that disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



